Case 3:17-cv-00355-JAG Document 311 Filed 06/22/20 Page 1 of 11 PageID# 9017




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


WHITE OAK POWER
CONSTRUCTORS,
              Plaintiff,

                                                    Civil Action No. 3:17-cv-00355-JAG


MITSUBISHI HITACHI POWER
SYSTEMS AMERICAS,INC.,
              Defendant.


                                          OPINION


       In 2013, Mitsubishi Hitachi Power Systems Americas, Inc., agreed to provide certain

materials to Old Dominion Electric Cooperative to build a natural gas power plant in Maryland.

Under the parties' contract—called the Equipment Purchase Agreement ("EPA")—^Mitsubishi

promised to provide two gas turbines, associated generators, and related components for the power

plant project. The EPA contained several liquidated damages provisions under which Mitsubishi

would pay Old Dominion for delays in document deliveries, equipment deliveries, and substantial

completion. On June 2, 2014, Old Dominion entered into an Engineer, Procure, and Construct

Contract with White Oak Power Constructors to build the plant. That same day, Old Dominion,

Mitsubishi, and White Oak entered into an Assignment, Assumption, and Consent Agreement,

which transferred most of Old Dominion's rights to White Oak. In essence, therefore, the EPA

became a contract between White Oak and Mitsubishi.

       Mitsubishi and White Oak encountered various issues and delays throughout the course of

the contract. On May 9,2017, White Oak filed this lawsuit against Mitsubishi, alleging breach of

contract and seeking, in part, liquidated damages. Mitsubishi intends to introduce evidence of

White Oak's actual damages to challenge the enforceability of the EPA's liquidated damages
Case 3:17-cv-00355-JAG Document 311 Filed 06/22/20 Page 2 of 11 PageID# 9018
Case 3:17-cv-00355-JAG Document 311 Filed 06/22/20 Page 3 of 11 PageID# 9019
Case 3:17-cv-00355-JAG Document 311 Filed 06/22/20 Page 4 of 11 PageID# 9020
Case 3:17-cv-00355-JAG Document 311 Filed 06/22/20 Page 5 of 11 PageID# 9021
Case 3:17-cv-00355-JAG Document 311 Filed 06/22/20 Page 6 of 11 PageID# 9022
Case 3:17-cv-00355-JAG Document 311 Filed 06/22/20 Page 7 of 11 PageID# 9023
Case 3:17-cv-00355-JAG Document 311 Filed 06/22/20 Page 8 of 11 PageID# 9024
Case 3:17-cv-00355-JAG Document 311 Filed 06/22/20 Page 9 of 11 PageID# 9025
Case 3:17-cv-00355-JAG Document 311 Filed 06/22/20 Page 10 of 11 PageID# 9026
Case 3:17-cv-00355-JAG Document 311 Filed 06/22/20 Page 11 of 11 PageID# 9027
